(\

Case 1:19-cr-00304-CKK Document 4 Filed 09/10/19 Page 1 of 10

U.S. Department of Justice

Jessie K. Liu
United States Attorney

 

District of Columbia

 

Judiciary Center D
555 Fourth Sr, NW

Washington. DC 20530

SEP i 0 2019

August 30, 2019

Preston Burton, Esq.

Paige Ammons, Esq.

Buckley LLP

1250 24th Street, NW. Suite 700
Washington. DC 20037

304
Re: — United States v. OceanWorks International, Criminal Case No. 19-cr-OO0%«x (CKK)
Dear Mr. Burton and Ms. Ammons:

This letter sets forth the full and complete plea offer to your client, OceanWorks
International (hereinafter referred to as “your client” or “defendant”, from the Office of the United
States Attorney for the District of Columbia (hereinafter also referred to as “the Government” or
“this Office”). This plea offer expires on September 3, 2019. If your client accepts the terms and
conditions of this offer, please have your client execute this document in the space provided below.
Upon receipt of the executed document, this letter will become the Plea Agreement (hereinafter
“this Agreement”). This is a plea agreement pursuant to Federal Rule of Criminal Procedure
11(c)(1)(C). The terms of the offer are as follows:

1. Charges and Statutory Penalties

Your client agrees to plead guilty to a criminal Information, a copy of which is attached,
charging your client with making a false statement, in violation of Title 18, United States Code,
Section 1001.

Your client understands that a violation of 18 U.S.C. § 1001 carries a maximum sentence
of a fine of $500,000, pursuant to 18 U.S.C. § 3571(c)(3), and an obligation to pay any applicable
interest or penalties on fines and restitution not timely made.

In addition, your client agrees to pay a special assessment of $400 per felony conviction to
the Clerk of the United States District Court for the District of Columbia, pursuant to 18 U.S.C. §
3013(a)(2)(B). Your client also understands that, pursuant to 18 U.S.C. § 3572 and § 5E1.2 of the
United States Sentencing Commission, Guidelines Manual (2018) (hereinafter “Sentencing
Guidelines,” “Guidelines,” or “U.S.S.G.”), the Court may also impose a fine that is sufficient to

Page 1 of 10

Clerk, U.S. District and
Bankruptcy Courts
Case 1:19-cr-00304-CKK Document 4 Filed 09/10/19 Page 2 of 10

pay the federal government the costs of any imprisonment, term of supervised release. and period
of probation.

Your client hereby acknowledges that it has accepted this Agreement and decided to plead
guilty because it is in fact guilty of the charged offense. By virtue of the resolution of the Board
of Directors of OceanWorks International (attached hereto as Exhibit A), affirming that the Board
of Directors has authority to enter into this Plea Agreement and has (1) reviewed the Information
in this case, the Statement of Facts, and the proposed Plea Agreement or has been advised of the
contents thereof; (2) consulted with legal counsel in connection with the matter; (3) resolved to
enter into this Agreement and to admit to the attached Statement of Facts; (4) resolved to authorize
your client to plead guilty to the charge specified in the Information; and (5) resolved to authorize
the corporate officer identified below to execute this Agreement and all other documents necessary
to carry out the provisions of this Agreement. Your client agrees that a duly authorized corporate
officer for your client shall appear on behalf of your client and enter the guilty plea and will also
appear for the imposition of sentence.

2. Factual Stipulations

Your client agrees that the attached “Statement of Offense” fairly and accurately describes
your client's actions and involvement in the offense(s) to which your client is pleading guilty.
Please have your client sign and return the Statement of Offense as a written proffer of evidence,
along with this Agreement.

3. Additional Charges

In consideration of your client's guilty plea to the above offense(s), your client will not be
further prosecuted criminally by this Office for the conduct set forth in the attached Statement of
Offense or for any other criminal conduct known to the Government at the time of entry of this
plea. This office is not aware of any criminal conduct other than that outlined in the statement of
facts. Hre-Govermmentwill request that-the-Coeurt-cdsm ct eTIt iil tis case at tie tir
efsentencinc —Yourchentagrees-and acknowtledges-thattite-charge to be dismissed at the time of

dp. * 1 - L~
SCMtCTICINE Wds basect TH Tact.

 

 

4. Agreed Sentence Pursuant to Federal Rule of Criminal Procedure

11(c) 1)\(C)

Pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure, your client and
the Government agree that a sentence of a fine of $84,000 is the appropriate sentence for the
offense to which your client is pleading guilty.

A. Acceptance of Agreement by the Court
The Government agrees, pursuant to Rule 1 1(c)(1)(C), to present this Agreement between
the parties to the Court for its approval. In accordance with Rule 11(c)(4) and (5), the Court may

accept or reject this Agreement. If the Court accepts this Agreement, the Court will impose a fine
of $84,000. Your client understands that if the Court accepts this Agreement, then the Court will

Page 2 of 10

br.

4fr
Case 1:19-cr-00304-CKK Document 4 Filed 09/10/19 Page 3 of 10

embody in the judgment and sentence the disposition provided for in this Agreement, pursuant to
Rule 11(c)(4) of the Federal Rules of Criminal Procedure.

B. Rejection of this Agreement by the Court

The parties understand that the Court may not agree that the sentence agreed to by the
parties is an appropriate one and may reject this Agreement pursuant to Rule 1 1(c)(5) of the Federal
Rules of Criminal Procedure. Your client understands that if this happens, the Court, in accordance
with the requirements of Rule 11(c)(5). will inform the parties of its rejection of this Agreement.
and will afford your client an opportunity to withdraw the plea or maintain the plea. If your client
elects to maintain the plea, the Court will inform your client that a final disposition may be less
favorable to your client than that contemplated by this Agreement. Your client further understands
that if the Court rejects this Agreement, the Government also has the right to withdraw from this
Agreement and to be freed from all obligations under this Agreement, and may in its sole discretion
bring different or additional charges before your client enters any guilty plea in this case.

If the Court rejects this Agreement, your client elects to maintain this plea, and the
Government does not exercise its right to withdraw from this Agreement, the parties agree that
your client will be sentenced upon consideration of the factors set forth in 18 U.S.C. § 3553(a) and
the Sentencing Guidelines. Your client further understands that, in such case. the sentence to be
imposed is a matter solely within the discretion of the Court, and the Court is not obligated to
impose a sentence within the Sentencing Guidelines range or to follow any recommendation of the
Government at the time of sentencing.

5. Sentencing Guidelines Analysis

In accordance with Paragraph 4 above. your client understands that, but for the above
described agreed sentence pursuant to Rule 11(c)(1)(C), the sentence in this case would be
determined by the Court. pursuant to the factors set forth in 18 U.S.C. § 3553(a), including a
consideration of the Sentencing Guidelines and policies promulgated by the Sentencing
Guidelines. Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B), and to assist the Court in
determining the appropriate sentence, the parties agree to the following:

A. Estimated Offense Level Under the Guidelines
The parties agree that the following Sentencing Guidelines sections apply:

ULS.S.G. § 2B1.1 Base Offense Level 6
U.S.S.G. § 2B1.1(b)\(10)(B) Specific Offense Characteristics 4
(If less than 12, increase to 12)
(substantial part of a fraudulent scheme was committed from outside the
United States)
Total 12

Page 3 of 10

AY
Case 1:19-cr-00304-CKK Document 4 Filed 09/10/19 Page 4 of 10

B. Estimated Guidelines Range

The parties agree that the following Sentencing Guidelines apply to the fine range:

U.S.S.G. § 8C2.4 Base Fine $70,000
(Offense level of 12. See § 8C2.3, App. Note 2.)
US.S.G. § 8C2.5 Culpability Score 6

(Five points plus one. See § 8C2.5(b)(5).)
ULS.S.G. § 8C2.6 Minimum and Maximum Multipliers 1.2, 2.4
US.S.G. § 8C2.7 Guideline Fine Range $84,000-$ 168,000

The parties agree that, solely for the purposes of calculating the applicable range under the
Sentencing Guidelines, neither a downward nor upward departure from the Estimated Guidelines
Range set forth above is warranted. Except as provided for in the “Reservation of Allocution”
section below, the parties also agree that neither party will seek any offense-level calculation
different from the Estimated Offense Level calculated above in subsection A. However, the parties
are free to argue for a Criminal History Category different from that estimated above in subsection
B.

Your client understands and acknowledges that the Estimated Guidelines Range calculated
above is not binding on the Probation Office or the Court. Should the Court or Probation Office
determine that a guidelines range different from the Estimated Guidelines Range is applicable, that
will not be a basis for withdrawal or recission of this Agreement by either party.

Your client understands and acknowledges that the terms of this section apply only to
conduct that occurred before the execution of this Agreement. Should your client commit any
conduct after the execution of this Agreement that would form the basis for an increase in your
client’s base offense level or justify an upward departure (examples of which include, but are not
limited to, obstruction of justice, failure to appear for a court proceeding, criminal conduct while
pending sentencing, and false statements to law enforcement agents, the probation officer, or the
Court), the Government is free under this Agreement to seek an increase in the base offense level
based on that post-agreement conduct.

6. Court Not Bound by this Agreement or the Sentencing Guidelines

In accordance with Paragraph 4 above, should the Court reject this Agreement, your client
elect to maintain the plea. and the Government fail to exercise its right to withdraw from this
Agreement, the parties further agree that a sentence within the Estimated Guidelines Range would
constitute a reasonable sentence in light of all of the factors set forth in 18 U.S.C. § 3553(a), should
such a sentence be subject to appellate review notwithstanding the appeal waiver provided below.
Nevertheless. your client reserves the right to seek a sentence below the Estimated Guidelines
Range based upon factors to be considered in imposing a sentence pursuant to 18 U.S.C. § 3553(a).

Your client understands that should the Court reject this Agreement, your client elect to

maintain the plea, and the Government fail to exercise its right to withdraw from this Agreement,
the sentence in this case will be imposed in accordance with 18 U.S.C. § 3553(a), upon

Page 4 of 10
Case 1:19-cr-00304-CKK Document 4 Filed 09/10/19 Page 5 of 10

consideration of the Sentencing Guidelines. Your client further understands that the sentence to be
imposed is a matter solely within the discretion of the Court. Your client acknowledges that the
Court is not obligated to follow any recommendation of the Government at the time of sentencing.
Your client understands that neither the Government’s recommendation nor the Sentencing
Guidelines are binding on the Court.

Your client acknowledges that should the Court reject this Agreement, your client elect to
maintain the plea, and the Government fail to exercise its right to withdraw from this Agreement,
your client’s entry of a guilty plea to the charged offense(s) authorizes the Court to impose any
sentence, up to and including the statutory maximum sentence, which may be greater than the
applicable Guidelines range. The Government cannot, and does not, make any promise or
representation as to what sentence your client will receive should the Court reject this Agreement.
your client elect to maintain the plea. and the Government fail to exercise its right to withdraw
from this Agreement. Moreover, it is understood that your client will have no right to withdraw
your client's plea of guilty should the Court impose a sentence that is outside the Guidelines range
or if the Court does not follow the Government’s sentencing recommendation.

7. Reservation of Allocution

The Government and your client reserve the right to describe fully, both orally and in
writing, to the sentencing judge, the nature and seriousness of your client's misconduct, including
any misconduct not described in the charges to which your client is pleading guilty, to inform the
presentence report writer and the Court of any relevant facts, to dispute any factual inaccuracies
in the presentence report. and to contest any matters not provided for in this Agreement. The parties
also reserve the right to address the correctness of any Sentencing Guidelines calculations
determined by the presentence report writer or the court, even if those calculations differ from the
Estimated Guidelines Range calculated herein. In the event that the Court or the presentence report
writer considers any Sentencing Guidelines adjustments, departures, or calculations different from
those agreed to and/or estimated in this Agreement, or contemplates a sentence outside the
Guidelines range based upon the general sentencing factors listed in 18 U.S.C. § 3553(a), the
parties reserve the right to answer any related inquiries from the Court or the presentence report
writer and to allocute for a sentence within the Guidelines range, as ultimately determined by the
Court, even if the Guidelines range ultimately determined by the Court is different from the
Estimated Guidelines Range calculated herein.

In addition. if in this Agreement the parties have agreed to recommend or refrain from
recommending to the Court a particular resolution of any sentencing issue, the parties reserve the
right to full allocution in any post-sentence litigation. The parties retain the full right of allocution
in connection with any post-sentence motion which may be filed in this matter and/or any
proceeding(s) before the Bureau of Prisons. In addition, your client acknowledges that the
Government is not obligated and does not intend to file any post-sentence downward departure
motion in this case pursuant to Rule 35(b) of the Federal Rules of Criminal Procedure.

Page 5 of 10
Case 1:19-cr-00304-CKK Document 4 Filed 09/10/19 Page 6 of 10

8. Waivers
a. Statute of Limitations

Your client agrees that. should the conviction following your client's plea of guilty
pursuant to this Agreement be vacated for any reason, any prosecution, based on the conduct set
forth in the attached Statement of Offense, that is not time-barred by the applicable statute of
limitations on the date of the signing of this Agreement (including any counts that the Government
has agreed not to prosecute or to dismiss at sentencing pursuant to this Agreement) may be
commenced or reinstated against your client, notwithstanding the expiration of the statute of
limitations between the signing of this Agreement and the commencement or reinstatement of such
prosecution. It is the intent of this Agreement to waive all defenses based on the statute of
limitations with respect to any prosecution of conduct set forth in the attached Statement of Offense
that is not time-barred on the date that this Agreement is signed.

b. Trial Rights

Your client understands that by pleading guilty in this case your client agrees to waive
certain rights afforded by the Constitution of the United States and/or by statute or rule. Your client
agrees to forego the right to any further discovery or disclosures of information not already
provided at the time of the entry of your client’s guilty plea. Your client also agrees to waive,
among other rights. the right to be indicted by a Grand Jury, the right to plead not guilty, and the
right to a jury trial. If there were a jury trial, your client would have the right to be represented by
counsel. to confront and cross-examine witnesses against your client, to challenge the admissibility
of evidence offered against your client. to compel witnesses to appear for the purpose of testifying
and presenting other evidence on your client’s behalf, and to choose whether to testify. If there
were a jury trial and your client chose not to testify at that trial, your client would have the right to
have the jury instructed that your client’s failure to testify could not be held against your client.
Your client would further have the right to have the jury instructed that your client is presumed
innocent until proven guilty. and that the burden would be on the United States to prove your
client’s guilt beyond a reasonable doubt. If your client were found guilty after a trial, your client
would have the right to appeal your client’s conviction. Your client understands that the Fifth
Amendment to the Constitution of the United States protects your client from the use of self-
incriminating statements in a criminal prosecution. By entering a plea of guilty, your client
knowingly and voluntarily waives or gives up your client’s right against self-incrimination.

Your client acknowledges discussing with you Rule 11(f) of the Federal Rules of Criminal
Procedure and Rule 410 of the Federal Rules of Evidence, which ordinarily limit the admissibility
of statements made by a defendant in the course of plea discussions or plea proceedings if a guilty
plea is later withdrawn. Your client knowingly and voluntarily waives the rights that arise under
these rules in the event your client withdraws your client’s guilty plea or withdraws from this
Agreement after signing it, except where the Court rejects this Agreement under Rule 11(c)(5).

Your client also agrees to waive all constitutional and statutory rights to a speedy sentence
and agrees that the plea of guilty pursuant to this Agreement will be entered at a time decided upon

Page 6 of 10

Anh.
Case 1:19-cr-00304-CKK Document 4 Filed 09/10/19 Page 7 of 10

by the parties with the concurrence of the Court. Your client understands that the date for
sentencing will be set by the Court.

c. Appeal Rights

Your client agrees to waive, insofar as such waiver is permitted by law, the right to appeal
the conviction in this case on any basis, including but not limited to claim(s) that (1) the statute(s)
to which your client is pleading guilty is unconstitutional, and (2) the admitted conduct does not
fall within the scope of the statute(s). Your client understands that federal law, specifically 18
U.S.C. § 3742, affords defendants the right to appeal their sentences in certain circumstances. Your
client also agrees to waive the right to appeal the sentence in this case, including but not limited to
any term of imprisonment, fine, forfeiture, award of restitution, term or condition of supervised
release. authority of the Court to set conditions of release, and the manner in which the sentence
was determined, except to the extent the Court sentences your client above the statutory maximum
or guidelines range determined by the Court. Jn agreeing to this waiver, your client is aware that
your client’s sentence has yet to be determined by the Court. Realizing the uncertainty in
estimating what sentence the Court ultimately will impose, your client knowingly and willingly
waives your client’s right to appeal the sentence, to the extent noted above, in exchange for the
concessions made by the Government in this Agreement. Notwithstanding the above agreement to
waive the right to appeal the conviction and sentence. your client retains the right to appeal on the
basis of ineffective assistance of counsel, but not to raise on appeal other issues regarding the
conviction or sentence.

9-\ Restitution

Your client taderstands that the Court has an obligation to determine whether, and in what
amount, mandatory restXution applies in this case under 18 U.S.C. § 36634.

   
 
   
 
 
  

If applicable. payments of restitution shall be made to theClerk of the Court. In order to
facilitate the collection of financtal obligations to be imposed yf connection with this prosecution,
your client agrees to disclose fully‘all assets in which yourlient has any interest or over which

Unit of the United States Attorney's Office, through défense counsel, to complete a financial
statement. Upon review, if the our client agrees to cooperate with
the Financial Litigation Un ial statement and disclosures will

Page 7 of 10

¥R
I

4h
Case 1:19-cr-00304-CKK Document 4 Filed 09/10/19 Page 8 of 10

 
 
 
  
   
  
   
   
   

Your client expressly authorizes the United States Attorney's Office to dbtain a credit
report on your client in order to evaluate\your client's ability to satisfy any fhancial obligations

imposed by the Court or agreed to herein.

Your client understands and agrees thaNthe restitution er tines imposed by the Court will
be due and payable immediately and subject to inynediate grfforcement by the United States. If the
Court imposes a schedule of payments, your clien\updérstands that the schedule of payments is
merely a minimum schedule of payments and wil be the only method, nor a limitation on the
methods. available to the United States to enfefce the Cuminal judgment.

Your client certifies that yo ient has made no trausfer of assets in contemplation of this
prosecution for the purpose of evading or defeating financial obligations that are created by this
Agreement and/or that may-be imposed by the Court. In additidy. your client promises to make no
such transfers in the er until your client has fulfilled the nancial obligations under this
Agreement.

10. Breach of Agreement

Your client understands and agrees that. if after entering this Agreement, your client fails
specifically to perform or to fulfill completely each and every one of your client's obligations
under this Agreement, or engages in any criminal activity prior to sentencing, your client will have
breached this Agreement. In the event of such a breach: (a) the Government will be free from its
obligations under this Agreement: (b) your client will not have the right to withdraw the guilty
plea; (c) your client will be fully subject to criminal prosecution for any other crimes, including
perjury and obstruction of justice; and (d) the Government will be free to use against your client,
directly and indirectly. in any criminal or civil proceeding, all statements made by your client and
any of the information or materials provided by your client, including such statements, information
and materials provided pursuant to this Agreement or during the course of any debriefings
conducted in anticipation of, or after entry of, this Agreement, whether or not the debriefings were
previously characterized as “off —the-record™ debriefings, and including your client’s statements
made during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure.

Your client understands and agrees that the Government shall be required to prove a breach
of this Agreement only by a preponderance of the evidence, except where such breach is based on
a violation of federal. state. or local criminal law, which the Government need prove only by
probable cause in order to establish a breach of this Agreement.

Nothing in this Agreement shall be construed to permit your client to commit perjury, to
make false statements or declarations, to obstruct justice, or to protect your client from prosecution
for any crimes not included within this Agreement or committed by your client after the execution
of this Agreement. Your client understands and agrees that the Government reserves the right to
prosecute your client for any such offenses. Your client further understands that any perjury, false
statements or declarations, or obstruction of justice relating to your client’s obligations under this
Agreement shall constitute a breach of this Agreement. In the event of such a breach, your client
will not be allowed to withdraw your client’s guilty plea.

Page 8 of 10
Case 1:19-cr-00304-CKK Document 4 Filed 09/10/19 Page 9 of 10

11. Complete Agreement

No agreements, promises, understandings. or representations have been made by the parties
or their counsel other than those contained in writing herein, nor will any such agreements,
promises. understandings, or representations be made unless committed to writing and signed by
your client. defense counsel, and an Assistant United States Attorney for the District of Columbia.

Your client further understands that this Agreement is binding only upon the Criminal and
Superior Court Divisions of the United States Attorney's Office for the District of Columbia. This
Agreement does not bind the Civil Division of this Office or any other United States Attorney’s
Office, nor does it bind any other state, local, or federal prosecutor. It also does not bar or
compromise any civil, tax. or administrative claim pending or that may be made against your client.

If the foregoing terms and conditions are satisfactory, your client may so indicate by

signing this Agreement and the Statement of Offense, and returning both to me no later than
September 3, 2019.

Sincerely yours.

 

Jessie K. Liu
United States Attorney

By: , "yee
Jeftrdy Pearfman
oligo F. Zimmerman

Thomas Gillice
Assistant United States Attorneys

Page 9 of 10
Case 1:19-cr-00304-CKK Document 4 Filed 09/10/19 Page 10 of 10

DEFENDANT'S ACCEPTANCE

 

1 have read every page of this Agreement and have discussed it with my attorneys, Preston
Burton and Paige Ammons. I fully understand this Agreement and agree to it without reservation.
I do this voluntarily and of my own free will, intending to be legally bound. No threats have been
made to me nor am | under the influence of anything that could impede my ability to understand
this Agreement fully. | am pleading guilty because J am in fact guilty of the offense(s) identified
in this Agreement.

I reaffirm that absolutely no promises, agreements, understandings, or conditions have
been made or entered into in connection with my decision to plead guilty except those set forth in
this Agreement. I am satisfied with the legal services provided by my attorney in connection with
this Agreement and matters related to it.

Date: | 0 Seat Zod L3 Yo

OceanWorks International
Defendant

ATTORNEY'S ACKNOWLEDGMENT

 

I have read every page of this Agreement, reviewed this Agreement with my client,
OceanWorks International, and fully discussed the provisions of this Agreement with my client.
These pages accurately and completely set forth the entire Agreement. I concur in my client’s
desire to plead guilty as set forth in this Agreement.

Date: 4 1014 VON

Preston Burton
Paige Ammons
Attorneys for Defendant

Page 10 of 10
